COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Linda S. Restrepo and Carlos E. Restrepo,        '
 d/b/a Collectively RDI Global Services and                       No. 08-13-00183-CV
 R & D International,                             '
                                                                     Appeal from the
                              Appellants,         '
                                                                County Court at Law No 5
 v.                                               '
                                                                of El Paso County, Texas
                                                  '
 Alliance Riggers & Constructors, Ltd.,
                                                  '              (TC# 2012DCV04523)
                             Appellee.


                                             ORDER

       On August 30, 2013, the Court issued an order directing Appellants to file with the Court a

reasonable explanation for failure to timely file the notice of appeal. Appellants have complied

and assert that they mistakenly believed their request for findings of fact and conclusions of law

extended the deadline for filing the notice of appeal pursuant to TEX.R.APP.P. 26.1. The Court

finds that this is a reasonable explanation for the Appellants’ failure to file the notice of appeal by

the due date. Accordingly, the Court finds that it has jurisdiction of the appeal.

       IT IS SO ORDERED this 17th day of September, 2013.



                                                       PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, not participating)